F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           OCT 17 2000
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    JOSE L. PAREDES,

                  Petitioner-Appellant,

    v.                                                    No. 00-1016
                                                      (D.C. No. 99-K-2172)
    GENE ATHERTON; ATTORNEY                                 (D. Colo.)
    GENERAL OF THE STATE OF
    COLORADO,

                  Respondents-Appellees.


                              ORDER AND JUDGMENT          *




Before TACHA , EBEL , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Jose L. Paredes, a state inmate appearing pro se and in forma pauperis,

seeks to appeal the district court’s dismissal of his habeas corpus action. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and dismiss the appeal.

       Paredes filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 challenging his convictions for menacing with a deadly weapon,

first-degree criminal trespass, and attempted second-degree assault. The district

court dismissed the petition without prejudice due to Paredes’ failure to exhaust

state court remedies. On August 28, 2000, this court granted a certificate of

appealability under 28 U.S.C. § 2253(c), limited to the procedural issue of

whether the requirement of exhaustion of state remedies should be waived in this

case, and directed briefing on that issue.    See Paredes v. Atherton , No. 00-1016,

2000 WL 1289022 (10th Cir. Aug. 28, 2000).

       Based on the parties’ responses, we conclude that this case presents no

unusual circumstances which excused Paredes from pursuing his state remedies.

See O’Sullivan v. Boerckel , 526 U.S. 838, 842 (1999) (requiring a state prisoner

to “give the state courts an opportunity to act on his claims before he presents

those claims to a federal court in a habeas petition”);   Duckworth v. Serrano ,

454 U.S. 1, 3 (1981) (per curiam) (stating that “[a]n exception is made only if

there is no opportunity to obtain redress in state court or if the corrective process

is so clearly deficient as to render futile any effort to obtain relief.”).


                                             -2-
      We therefore dismiss the appeal. Paredes’ renewed motion for appointment

of counsel is denied; his motion for substitution of parties is denied as moot.

Paredes’ motion for leave to proceed   in forma pauperis is granted. The mandate

shall issue forthwith.



                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                         -3-